Citation Nr: 9914387	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-22 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for defective 
hearing.  

2.  Entitlement to a compensable evaluation for otitis media 
of the left ear with perforation of the ear drum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

The veteran seeks compensable evaluations for his service-
connected defective hearing and for his service-connected 
left ear otitis media.  He has also requested extraschedular 
consideration for his defective hearing, and this has been 
considered by the RO.  In his March 1997 notice of 
disagreement, the veteran stated that he was treated at the 
Hines, Illinois VA Center for the Blind from August 1996 to 
October 1996, and that he was fitted with new hearing aids 
for both ears.  He stated that those records were now at the 
VA facility in Canton, Ohio and that this information could 
help establish eligibility for a higher rating.  It does not 
appear from the record that the RO has attempted to secure 
these records for consideration.  

In addition, the veteran's representative in April 1999 
written argument has stated that the veteran's hearing was 
last tested in 1996 and that a current audiology examination 
would be helpful in determining the extent and severity of 
the hearing loss and otitis media.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has stated that the VA's 
duty to assist the claimant includes, in appropriate 
circumstances, the gathering of evidence from VA records.  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his defective 
hearing and for his left ear otitis media 
recently.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.  Of 
particular interest are the records of VA 
treatment from August 1996 to October 
1996 to which the veteran referred, as 
noted above.  Once received, these 
records should be associated with the 
claims folder.  

2.  The veteran should then be afforded a 
VA otologic examination, to include all 
appropriate studies, in order to more 
accurately determine the current severity 
of his service-connected otitis media of 
the left ear with perforation of the ear 
drum.  All pertinent symptomatology and 
findings should be reported in detail.  
The examiner should specifically comment 
as to whether the veteran currently 
experiences any active suppuration and/or 
drainage from his left ear.  All 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
in conjunction with the examination.   
The examiner should comment on the 
industrial impact, if any, that the 
veteran's left ear disability presents.  
All conclusions and opinions must be 
supported by complete rationale.  

3.  The veteran should then be afforded a 
special audiological examination in order 
to determine the current nature and 
extent of his service-connected defective 
hearing.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should identify the 
limitations imposed by the disabling 
condition, viewed in relation to the 
medical history, with consideration given 
to the veteran working or seeking work, 
and provide a full description of the 
effects of disability upon the veteran's 
ordinary activity. The claims file and a 
copy of this REMAND are to be made 
available to the examiner for review in 
conjunction with the examination, and all 
opinions and conclusions drawn must be 
supported by complete rationale.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal including consideration 
of an extraschedular rating for defective 
hearing.  





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



